SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities and Shareholders’ Equity 3 Statement of Income 4 Statement comprehensive of Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity (DMPL) DMPL – 01/01/2010 to 03/31/2011 7 DMPL – 01/01/2010 to 03/31/2010 8 Statement of Added value 9 Consolidated Financial Statements Balance Sheet - Assets 10 Balance Sheet - Liabilities and Shareholders’ Equity 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders’ Equity (DMPL) DMPL – 01/01/2010 to 03/31/2011 15 DMPL – 01/01/2010 to 03/31/2010 16 Statement of Added value 17 Management Report/Comments on the Company’s Consolidated Performance 18 Notes to the Financial Statements 32 Opinions and Statements Special Review Report - Unqualified 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (units) Current Quarter 03/31/2011 Paid in Capital Common 1,483,033,685 Preferred 0 Total 1,483,033,685 Treasury Shares Common 25,063,577 Preferred 0 Total 25,063,577 Page 1 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total assets 40,067,801 37,368,812 1.01 Current assets 8,068,468 5,519,090 1.01.01 Cash and cash equivalents 1,519,645 108,297 1.01.03 Trade Accounts Receivables 3,553,077 2,180,972 1.01.03.01 Accounts receivables 1,543,518 1,355,191 1.01.03.02 Other receivables 2,009,559 825,781 1.01.04 Inventory 2,513,726 2,706,713 1.01.06 Taxes recoverable 237,268 257,559 1.01.07 Prepaid expenses 27,662 4,189 1.01.08 Other current assets 2 17,090 261,360 1.02 Non-current assets 31,999,333 31,849,722 1.02.01 Long-term assets 4,760,678 6,371,380 1.02.01.03 Receivables 14,485 18,982 1.02.01.06 Deferred taxes 922,961 854,437 1.02.01.07 Prepaid expenses 26,795 27,540 1.02.01.08 Receivables from related parties 790,329 2,471,325 1.02.01.09 Other non-current assets 3,006,108 2,999,096 1.02.02 Investments 18,165,639 17,023,295 1.02.03 Property, plant and equipment 9,051,273 8,432,416 1.02.04 Intangible assets 21 ,743 22,631 Page 2 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total liabilities 40,067,801 37,368,812 2.01 Current liabilities 6,403,255 5,087,912 2.01.01 Social and labor liabilities 107,061 108,271 2.01.02 Suppliers 368,797 427,048 2.01.03 Tax liabilities 132,369 74,967 2.01.04 Loans and financing 3,576,099 2,366,347 2.01.05 Other liabilities 2,010,955 1,910,991 2.01.06 Provisions 207,974 200,288 2.02 Non-current liabilities 25,410,615 24,648,140 2.02.01 Loans and financing 14,024,949 12,817,002 2.02.02 Other liabilities 8,649,782 9,107,570 2.02.04 Provisions 2,735,884 2,723,568 2.02.04.01 Tax, social security, labor and civil provisions 2,339,997 2,297,650 2.02.04.01.01 Tax provisions 1,935,186 1,892,345 2.02.04.01.02 Social security and labor provisions 36,972 36,966 2.02.04.01.03 Provisions for employee benefits 367,839 367,839 2.02.04.01.04 Civil provisions 0 500 2.02.04.02 Other provisions 395,887 425,918 2.03 Shareholders’ equity 8,253,931 7,632,760 2.03.01 Paid-up capital stock 1,680,947 1,680,947 2.03.02 Capital reserves 30 30 2.03.04 Profit reserves 6,119,798 6,119,798 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.04 Unrealized profit reserve 3,779,357 3,779,357 2.03.04.08 Additional proposed dividend 1,227,703 1,227,703 2.03.04.09 Treasury shares -570,176 -570,176 2.03.04.10 Investment reserve 1,346,724 1,346,724 2.03.05 Retained earnings/accumulated losses 500,507 0 2.03.08 Other comprehensive income -47,351 -168,015 Page 3 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 3.01 Revenue from sales and/or services 2,570,165 2,549,343 3.02 Cost of goods sold and/or services rendered -1,726,681 -1,426,717 3.03 Gross income 843,484 1,122,626 3.04 Operating expenses/income 203,013 -159,704 3.04.01 Selling expenses -81,102 -171,723 3.04.02 General and administrative expenses -73,873 -71,219 3.04.04 Other operating income 4,809 4,852 3.04.05 Other operating expenses -143,583 -163,974 3.04.06 Equity pick-up 496,762 242,360 3.05 Income before financial result and taxes 1,046,497 962,922 3.06 Financial result -470,929 -558,824 3.07 Income before taxes 575,568 404,098 3.08 Income and social contribution taxes 41,951 44,840 3.09 Net income of continued operation 617,519 448,938 3.11 Net income/loss for the period 617,519 448,938 3.99 Earnings per share - (in Reais) 3.99.01 Basic earnings per share 3.99.01.01 Common 0.42355 0.30792 3.99.02 Diluted earnings per share 3.99.02.01 Common 0.42355 0.30792 Page 4 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Comprehensive Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 4.01 Net income/loss for the period 617,519 448,938 4.02 Other comprehensive income 120,664 85,628 4.02.01 Accumulated transation adjustments and foreign exchange gain of long term investment nature -10,852 -29,119 4.02.02 Pension plans, net of taxes 0 3,834 4.02.03 Available-for-sale assets, net of taxes 131 ,516 110,913 4.03 Comprehensive income for the period 738,183 534,566 Page 5 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 6.01 Net cash from operating activities 226,479 434,002 6.01.01 Cash generated in the operations 619,794 1,168,351 6.01.01.01 Net income for the year 617,519 448,938 6.01.01.02 Provision for charges on loans and financing 580,918 456,602 6.01.01.03 Depreciation , depletion and amortization 176,852 157,212 6.01.01.04 Equity pick-up -496,762 -242,360 6.01.01.05 Deferred income and social contribution taxes -90,362 -54,639 6.01.01.07 Provision for contingencies 8,435 34,881 6.01.01.08 Net monetary and exchange variations -200,788 242,817 6.01.01.09 Other provisions 23,982 124,900 6.01.02 Variation on assets and liabilities -393,315 -734,349 6.01.02.01 Receivables -306,821 -197,402 6.01.02.02 Inventory 200,655 -263,221 6.01.02.03 Credit with subsidiaries and affiliated companies 51 ,414 20,417 6.01.02.04 Recoverable taxes 46,473 198,242 6.01.02.05 Suppliers -63,328 -17,686 6.01.02.06 Salaries and payroll charges -8,849 -3,786 6.01.02.07 Taxes 82,351 89,155 6.01.02.08 Accounts payable to subsidiaries 10,775 9,160 6.01.02.09 Contingent liabilities 48,198 -42,398 6.01.02.10 Financial institutions – interest rates -338,748 -316,481 6.01.02.11 Tax installment payment - REFIS -48,325 -157,236 6.01.02.12 Judicial deposits -9,284 -6,538 6.01.02.14 Interest paid on swaps - -5,519 0 6.01.02.15 Other -52,307 -46,575 6.02 Net cash from investment activities -929,522 -2,454,795 6.02.01 Investments -583,886 -2,534,258 6.02.02 Property, plant and equipment -345,648 -219,769 6.02.03 Cash from the merger of subsidiary 12 299,232 6.03 Net cash from financing activities 2,114,418 829,499 6.03.01 Loans and financing 2,351,379 1,228,350 6.03.02 Financial institutions - principal -236,961 -398,851 6.04 Exchange variation over cash and cash equivalents -27 21 6.05 Increase (decrease) of cash and cash equivalents 1,411,348 -1,191,273 6.05.01 Opening balance of cash and cash equivalents 108,297 2,872,919 6.05.02 Closing balance of cash and cash equivalents 1,519,645 1,681,646 Page 6 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2011 to 03/31/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening balances 1,680,947 30 6,119,798 0 -168,015 7,632,760 5.03 Adjusted opening balances 1,680,947 30 6,119,798 0 -168,015 7,632,760 5.04 Capital operations with shareholders 0 0 0 -117,012 0 -117,012 5.04.07 Interest on shareholders’ equity 0 0 0 -117,012 0 -117,012 5.05 Total comprehensive income 0 0 0 617,519 120,664 738,183 5.05.01 Net income for the period 0 0 0 617,519 0 617,519 5.05.02 Other comprehensive income 0 0 0 0 120,664 120,664 5.05.02.04 Translation adjustments for the period 0 0 0 0 -10,852 -10,852 5.05.02.08 Available-for-sale assets 0 0 0 0 131 ,516 131 ,516 5.07 Closing balances 1,680,947 30 6,119,798 500,507 -47,351 8,253,931 Page 7 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 03/31/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening balances 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 5.03 Adjusted opening balances 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 5.04 Capital operations with shareholders 0 0 0 -89,200 0 -89,200 5.04.07 Interest on shareholders’ equity 0 0 0 -89,200 0 -89,200 5.05 Total comprehensive income 0 0 0 448,938 85,628 534,566 5.05.01 Net income for the period 0 0 0 448,938 0 448,938 5.05.02 Other comprehensive income 0 0 0 0 85,628 85,628 5.05.02.04 Translation adjustments for the period 0 0 0 0 -29,119 -29,119 5.05.02.07 Pension plan gain/loss 0 0 0 0 3,834 3,834 5.05.02.08 Available-for-sale assets 0 0 0 0 110,913 110,913 5.07 Closing balances 1,680,947 30 5,444,605 326,321 -500,087 6,951,816 Page 8 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Added Value R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 7.01 Revenues 3,217,361 3,201,460 7.01.01 Sales of goods, products and services 3,214,209 3,240,292 7.01.02 Other revenues -9 2,005 7.01.04 Allowance for/reversal of doubtful accounts 3,161 -40,837 7.02 Input acquired from third parties -1,948,397 -1,954,915 7.02.01 Costs of products, goods and services sold -1,664,311 -1,528,273 7.02.02 Materials, energy, third party services and other -275,055 -419,894 7.02.03 Loss/recovery of assets -9,031 -6,748 7.03 Gross added value 1,268,964 1,246,545 7.04 Retention -176,852 -157,212 7.04.01 Depreciation, amortization and depletion -176,852 -157,2 12 7.05 Net added value produced 1,092,112 1,089,333 7.06 Added value received in transfers 546,838 357,526 7.06.01 Equity pick-up 496,762 242,360 7.06.02 Financial income 61,426 111,865 7.06.03 Other -11,350 3,301 7.07 Total added value to distribute 1,638,950 1,446,859 7.08 Distribution of added value 1,638,950 1,446,859 7.08.01 Personnel 246,684 143,786 7.08.01.01 Direct compensation 195,330 108,225 7.08.01.02 Benefits 40,479 27,172 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 10,875 8,389 7.08.02 Taxes, fees and contributions 261,029 348,403 7.08.02.01 Federal 193,775 249,634 7.08.02.02 State 59,790 93,180 7.08.02.03 Municipal 7,464 5,589 7.08.03 Third party Capital Remuneration 513,718 505,732 7.08.03.01 Interest 691 ,535 504,851 7.08.03.02 Rentals 30 881 7.08.03.03 Other -177,847 0 7.08.04 Remuneration of shareholders´equity 617,519 448,938 7.08.04.01 Interest on shareholders’ equity 117,012 89,204 7.08.04.03 Retained earnings / accumulated losses for the period 500,507 359,734 Page 9 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total assets 40,271,285 37,801,214 1.01 Current assets 17,227,030 15,793,688 1.01.01 Cash and cash equivalents 11,115,047 10,239,278 1.01.03 Trade accounts receivables 1,992,827 1,367,759 1.01.03.01 Accounts receivables 1,396,690 1,259,461 1.01.03.02 Other receivables 596,137 108,298 1.01.04 Inventory 3,285,739 3,355,786 1.01.06 Taxes recoverable 475,735 473,787 1.01.07 Prepaid expenses 38,694 12,997 1.01.08 Other current assets 318,988 344,081 1.02 Non-current assets 23,044,255 22,007,526 1.02.01 Long-term assets 5,165,612 5,664,879 1.02.01.01 Financial investments valued at amortized cost 112,642 112,484 1.02.01.03 Receivables 51,397 58,485 1.02.01.06 Deferred taxes 1,559,215 1,592,941 1.02.01.07 Prepaid expenses 116,154 115,755 1.02.01.08 Receivables from related parties 0 479,120 1.02.01.09 Other non-current assets 3,326,204 3,306,094 1.02.02 Investments 3,104,520 2,103,624 1.02.03 Property, plant and equipment 14,309,434 13,776,567 1.02.04 Intangible assets 464,689 462,456 Page 10 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total liabilities 40,271,285 37,801,214 2.01 Current liabilities 5,312,080 4,455,955 2.01.01 Social and labor liabilities 164,643 164,799 2.01.02 Suppliers 598,556 623,233 2.01.03 Tax liabilities 277,607 275,991 2.01.04 Loans and financing 1,999,792 1,308,632 2.01.05 Other liabilities 1,999,978 1,854,952 2.01.06 Provisions 271,504 228,348 2.01.06.01 Tax, social security, labor and civil provisions 265,617 222,461 2.01.06.02 Other provisions 5,887 5,887 2.02 Non-current liabilities 26,517,398 25,522,571 2.02.01 Loans and financing 19,779,921 18,780,815 2.02.02 Other liabilities 4,059,565 4,067,435 2.02.03 Deferred taxes 10,321 0 2.02.04 Provisions 2,667,591 2,674,321 2.02.04.01 Tax, social security, labor and civil provisions 2,376,246 2,384,681 2.02.04.01.01 Tax provisions 1,940,983 1,911,260 2.02.04.01.02 Social security and labor provisions 64,655 82,373 2.02.04.01.03 Provisions for employee benefits 367,839 367,839 2.02.04.01.04 Civil provisions 2,769 23,209 2.02.04.02 Other provisions 291,345 289,640 2.03 Consolidated shareholders’ equity 8,441,807 7,822,688 2.03.01 Paid-in capital 1,680,947 1,680,947 2.03.02 Capital reserves 30 30 2.03.04 Profit reserves 6,119,798 6,119,798 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.04 Unrealized profit reserve 3,779,357 3,779,357 2.03.04.08 Additional proposed dividends 1,227,703 1,227,703 2.03.04.09 Treasury shares -570,176 -570,176 2.03.04.10 Investment reserve 1,346,724 1,346,724 2.03.05 Retained earnings/accumulated losses 500,507 0 2.03.08 Other comprehensive income -47,351 -168,015 2.03.09 Non-controlling interest 187,876 189,928 Page 11 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 3.01 Revenue from sales and/or services 3,789,008 3,184,630 3.02 Cost of goods sold and/or services rendered -2,232,828 -1,781,066 3.03 Gross income 1,556,180 1,403,564 3.04 Operating expenses/income -366,754 -447,263 3.04.01 Selling expenses -120,002 -201,870 3.04.02 General and administrative expenses -121 ,309 -111,301 3.04.04 Other operating income 15,585 24,305 3.04.05 Other operating expenses -141 ,028 -158,397 3.05 Income before financial result and taxes 1,189,426 956,301 3.06 Financial result -518,436 -477,907 3.07 Income before taxes 670,990 478,394 3.08 Income and social contribution taxes -55,295 -31,124 3.09 Net income of continued operations 615,695 447,270 3.11 Consolidated income/loss for the period 615,695 447,270 3.11.01 To partners of the parent company 617,519 448,938 3.11.02 To non-controlling partners -1,824 -1,668 3.99 Earnings per share - (in Reais) 3.99.01 Basic earnings per share 3.99.01.01 Common 0.42355 0.30792 3.99.02 Diluted earnings per share 3.99.02.01 Common 0.42355 0.30792 Page 12 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Individual Financial Statements / Statement of Comprehensive Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 4.01 Net income/loss for the period 615,695 447,270 4.02 Other comprehensive income 120,664 85,628 4.02.01 Accumulated transation adjustments and foreign exchange gain of long term investment nature -10,852 -29,119 4.02.02 Pension plans, net of taxes 0 3,834 4.02.03 Available-for sale assets, net of taxes 131 ,516 110,913 4.03 Comprehensive income for the period 736,359 532,898 4.03.01 Attributed to the parent company partners 736,359 532,898 Page 13 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 6.01 Net cash from operating activities 917,687 272,038 6.01.01 Cash generated in the operations 1,374,274 1,172,086 6.01.01.01 Net income for the year 615,695 447,270 6.01.01.02 Provision for charges on loans and financing 462,403 351,320 6.01.01.03 Depreciation , depletion and amortization 221 ,519 202,298 6.01.01.05 Deferred income and social contribution taxes -41,375 -6,511 6.01.01.06 Provision for swap/forward 111,584 -143,040 6.01.01.07 Provision for contingencies -6,450 404 6.01.01.08 Net monetary and exchange variations -38,381 214,025 6.01.01.12 Other provisions 49,279 106,320 6.01.02 Variation on assets and liabilities -456,587 -900,048 6.01.02.01 Receivables -123,176 48,583 6.01.02.02 Inventory 187,998 -431,918 6.01.02.03 Recoverable taxes 89,103 232,487 6.01.02.04 Suppliers -27,658 41,850 6.01.02.05 Salaries and payroll charges 9,537 -1,631 6.01.02.06 Taxes -11,711 -27,917 6.01.02.07 Contingent liabilities 17,664 -18,005 6.01.02.08 Financial institutions – interest rates -353,345 -360,457 6.01.02.10 Tax installment payment - REFIS -48,599 -157,532 6.01.02.11 Judicial deposits -14,351 -7,568 6.01.02.12 Interest paid on swaps -117,705 -176,223 6.01.02.13 Other -64,344 -41,717 6.02 Net cash from investment activities -1,663,848 -520,067 6.02.01 Receipt/payment from derivative operations -30,845 153,486 6.02.02 Investments -809,955 -222,689 6.02.03 Property, plant and equipment -819,722 -433,980 6.02.04 Intangible assets -3,326 -16,884 6.03 Net cash from financing activities 1,788,049 1,269,090 6.03.01 Loans and financing 2,129,169 1,651,374 6.03.02 Financial institutions - principal -341,120 -382,284 6.04 Exchange variation over cash and cash equivalents -166,119 41,104 6.05 Increase (decrease) of cash and cash equivalents 875,769 1,062,165 6.05.01 Opening balance of cash and cash equivalents 10,239,278 8,086,742 6.05.02 Closing balance of cash and cash equivalents 11,115,047 9,148,907 Page 14 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2011 to 03/31/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity 5.01 Opening balances 1,680,947 30 6,119,798 0 -168,015 7,632,760 189,928 7,822,688 5.03 Adjusted opening balances 1,680,947 30 6,119,798 0 -168,015 7,632,760 189,928 7,822,688 5.04 Capital operations with shareholders 0 0 0 -117,012 0 -117,012 0 -117,012 5.04.07 Interest on shareholders’ equity 0 0 0 -117,012 0 -117,012 0 -117,012 5.05 Total comprehensive income 0 0 0 617,519 120,664 738,183 -1,824 736,359 5.05.01 Net income for the period 0 0 0 617,519 0 617,519 -1,824 615,695 5.05.02 Other comprehensive income 0 0 0 0 120,664 120,664 0 120,664 5.05.02.04 Translation adjustments for the period 0 0 0 0 -10,852 -10,852 0 -10,852 5.05.02.08 Available-for-sale assets 0 0 0 0 131,516 131 ,516 0 131 ,516 5.06 Internal changes to shareholders’ equity 0 0 0 0 0 0 -228 -228 5.06.04 Interest in subsidiaries by non-controlling shareholders 0 0 0 0 0 0 -228 -228 5.07 Closing balances 1,680,947 30 6,119,798 500,507 -47,351 8,253,931 187,876 8,441,807 Page 15 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 03/31/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity 5.01 Opening balances 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 0 6,506,450 5.03 Adjusted opening balances 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 0 6,506,450 5.04 Capital operations with shareholders 0 0 0 -89,200 0 -89,200 0 -89,200 5.04.07 Interest on shareholders’ equity 0 0 0 -89,200 0 -89,200 0 -89,200 5.05 Total comprehensive income 0 0 0 448,938 85,628 534,566 -1,668 532,898 5.05.01 Net income for the period 0 0 0 448,938 0 448,938 -1,668 447,270 5.05.02 Other comprehensive income 0 0 0 0 85,628 85,628 0 85,628 5.05.02.04 Translation adjustments for the period 0 0 0 0 -29,119 -29,119 0 -29,119 5.05.02.07 Pension plan gain/loss 0 0 0 0 3,834 3,834 0 3,834 5.05.02.08 Available-for-sale assets 0 0 0 0 110,913 110,913 0 110,913 5.06 Internal changes to shareholders’ equity 0 0 0 0 0 0 170,111 170,111 5.06.04 Interest in subsidiaries by non-controlling shareholders 0 0 0 0 0 0 170,111 170,111 5.07 Closing balances 1,680,947 30 5,444,605 326,321 -500,087 6,951,816 168,443 7,120,259 Page 16 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 7.01 Revenues 4,503,966 3,911,698 7.01.01 Sales of goods, products and services 4,506,855 3,949,987 7.01.02 Other revenues -4,580 1,986 7.01.04 Allowance for/reversal of doubtful accounts 1,691 -40,275 7.02 Input acquired from third parties -2,298,684 -2,205,565 7.02.01 Costs of products, goods and services sold -1,968,417 -1,766,103 7.02.02 Materials, energy, third party services and other -319,708 -433,289 7.02.03 Loss/recovery of assets -10,559 -6,173 7.03 Gross added value 2,205,282 1,706,133 7.04 Retention -221 ,519 -202,298 7.04.01 Depreciation, amortization and depletion -221,519 -202,298 7.05 Net added value produced 1,983,763 1,503,835 7.06 Added value received in transfers -117,402 190,247 7.06.02 Financial income 139,082 182,164 7.06.03 Other -256,484 8,083 7.07 Total added value to distribute 1,866,361 1,694,082 7.08 Distribution of added value 1,866,361 1,694,082 7.08.01 Personnel 375,852 240,087 7.08.01.01 Direct compensation 296,564 183,865 7.08.01.02 Benefits 61,354 43,125 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 17,934 13,097 7.08.02 Taxes, fees and contributions 479,671 503,622 7.08.02.01 Federal 367,708 377,709 7.08.02.02 State 102,024 118,293 7.08.02.03 Municipal 9,939 7,620 7.08.03 Third party capital remuneration 395,143 499,767 7.08.03.01 Interest 563,726 495,462 7.08.03.02 Rentals 1,631 4,305 7.08.03.03 Other -170,214 0 7.08.04 Remuneration of shareholders´ equity 615,695 450,606 7.08.04.01 Interest on shareholders’ equity 117,012 89,204 7.08.04.03 Retained earnings / accumulated losses for the period 500,507 359,734 7.08.04.04 Non-controlling interest in retained earnings -1,824 1,668 Page 17 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Comments on the Company’s Consolidated Performance Economic and Sector Scenario The global economic recovery is gaining strength. According to the IMF, the prospects for 2011 and 2012 are improving and GDP growth in emerging and developed countries is expected to average 2.5% and 6%, respectively. Capital and trade flows between emerging and developed nations are moving up and both business and consumer confidence are increasing. Despite the overall optimism, however, inflation is a growing concern for governments in many emerging markets. The upturn in commodity prices has been higher than expected, reflecting a strong growth in demand and reduced supply. - USA: The U.S. economy continues to recover in 2011. The IMF expects annual GDP growth of 2.8% and believes financial conditions in general are improving despite scarce credit and the deleveraging of the property market. The low level of corporate debt and easier access to bank loans, not only for major corporations, but also for small and medium enterprises, has had a positive impact on business confidence. Also according to the IMF, U.S. capital flows are back to pre-crisis levels and are mostly directed to the emerging economies. According to the U.S. Treasury Department, the Consumer Price Index in March 2011 increased by 0.5% over the previous month and 2.7% over March 2010, basically due to the surge in commodity and gasoline prices. According to the Federal Reserve, interest rates in March 2011 stood at 0.25%, having remained at that level since December 2008. The IMF believes more attention should be given to lowering the projected deficit in 2011. Although measures to reduce maintenance costs and investments have contributed to this end, much broader initiatives, such as an overhaul of the tax and social security system, will be needed to substantially reduce the deficit in the medium term. Although the creation of new jobs has increased, unemployment remains high, with more than 13.5 million people out of work, according to the Bureau of Labor Statistics, while the Treasury Department reported an unemployment rate of 8.8% in March 2011, 0.6 p.p. down on the 9.4% reported in December 2010. - Europe: Europe’s economy has been marked by huge disparities between the various countries in terms of economic and industrial performance. Germany continues to head the growth rankings, with a strong industrial growth and increasing exports. On the other hand, the Portuguese, Spanish, Greek, Irish and Italian governments have had to cut spending drastically and increase taxes. Although economic activity moved up at the beginning of 2011 following the seasonal slump in the final three months of last year, and job market conditions improved due to the expansion of the private sector, unemployment is still high, at 9.5%. During the crisis, the European Central Bank maintained interest rates at 1% p.a. in order to fuel consumption and stimulate the economy. At its last meeting, however, it raised interest to 1.25% in order to curb inflation, which is expected to reach 2.6% in 2011, according to the European Confederation of Iron and Steel Industries (EUROFER) estimates. The IMF expects GDP growth of 1.6 and 1.8%, respectively, in 2011 and 2012. Page 18 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 - Asia: The Chinese government’s priorities in 2011 are controlling the public deficit and inflation. In the last six months, it has implemented a series of measures to stem rising prices, such as increasing interest rates and imposing stricter lending criteria. It also introduced measures to ensure that banks retain more capital, thereby reducing the surge in loans and financing. Interest rates are now 6.31% for one-year loans following two Central Bank hikes. On the FX front, the yuan has appreciated by around 5% since the third quarter of 2010. As a result, the IMF estimates 2011 GDP growth of 9.7%, accompanied by a 3.1% upturn in inflation. There are also some challenges to be overcome related to the environmental deterioration given the unbridled growth of the big urban centers, the need to create jobs for around 200 million rural workers who have migrated to the cities and the need to expand and diversify electric power infrastructure. In mid-March, Japan was hit by an earthquake and tsunami that destroyed the north and northeast of the country. The true depth of the losses is still unknown, but the World Bank estimates a figure of between US$120 and US$230 billion, or between 2% and 4.5% of Japanese GDP. Since the catastrophe, the Central Bank of Japan (BOJ) has injected around €330 billion into the economy in order to increase market liquidity, avoid investor panic and prevent a slide on the Tokyo Stock Exchange. Recently, the IMF reduced its 2011 GDP growth estimate from 1.6% to 1.4%. - Brazil: Following exceptionally strong growth in 2010, the economy is likely to record a more moderate upturn in 2011,according to the Central Bank’s Focus report. The government has adopted a series of fiscal and monetary measures in an attempt to reduce domestic liquidity and contain the credit expansion, aiming to curb household consumption and restrain inflation, which the Focus report indicates is already approaching the 6.5% ceiling stipulated by the Central Bank. At its last meeting, the COPOM (Monetary Policy Committee) decided to raise interest rates by 25 bps to 12% p.a. This is the third increase this year and there may well be more. In its communiqué , the Bank states that this long-term measure is designed to ensure convergence with the 2012 target of 4.5%. Despite expectations of a controlled economic downturn in 2011, business confidence remains high. According to the Getulio Vargas Foundation (FGV), March’s industrial confidence index remained stable when compared to January 2011 at 112.4 points. Similarly, the FGV’s capacity use index remained at 84% between January and March. The job market also remains strong. According to CAGED (the employed and unemployed registry), 281,000 new registered jobs were created in February, 34% up year-on-year and the highest ever February figure. According to IPEA (Institute of Applied Economic Research), industrial output grew by 2.2% in the first two months of 2011 despite increased costs due to the elevated exchange rate. The market expects the dollar to close the year at US$1.65. IPCA (%) 6.37 5.00 Commercial dollar (final) – R$ 1.62 1.70 SELIC (final - %) 12.50 12.00 GDP (%) 4.00 4.25 Industrial Production (%) 4.04 4.58 Source: FOCUS BACEN Base: April 29, 2011 Page 19 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Adoption of IFRS CSN’s consolidated financial statements are presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and in accordance with Brazilian accounting practices, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. Net Revenue Consolidated net revenue totaled R$3,789 million in 1Q11, 19% up on the R$3,185 million posted in 1Q10, chiefly due to higher iron ore prices and sales volume, and 10% more than in 4Q10, basically thanks to the upturn in domestic steel product sales volume. Cost of goods sold (COGS) In 1Q11, consolidated COGS totaled R$2,233 million, 16% more than the R$1,929 million registered in 4Q10, primarily reflecting the increase in steel product sales volume. In year-on-year terms, consolidated COGS grew 25% over the R$1,781 million recorded in 1Q10, basically due higher iron ore sales volume. Selling, General, Administrative and Other Operating Expenses In the first quarter, SG&A expenses totaled R$241 million, 14% down on 4Q10, chiefly due to the reduction in freight and general services expenses. In the 12-month comparison, SG&A expenses dropped by 23%. CSN recorded a net expense of R$125 million in the “Other Revenue and Expenses” line in 1Q11, a R$55 million improvement over the previous quarter, basically due to non-recurring expenses with provisions for environmental contingencies in 4Q10, partially offset by additional REFIS payments. In annual terms, SG&A expenses fell by R$9 million. EBITDA Adjusted EBITDA as presented in this report comprises of net income before the financial result, income and social contribution taxes, depreciation and amortization and other operating revenue (expenses), the latter item being excluded due to its non-recurring nature. Adjusted EBITDA totaled R$1,529 million in 1Q11, 19% up on the R$1,289 million recorded in 1Q10, while the adjusted EBITDA margin remained flat at 40%. In relation to the previous quarter, adjusted EBITDA increased by 6%, while the margin decreased by 2 p.p. Page 20 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Financial Result and Net Debt The 1Q11 net financial result was negative by R$518 million, chiefly due to the following factors: § Provisions for interest on loans and financing totaling R$545 million; § Negative monetary and foreign exchange variations of R$93 million, including the result of derivative operations; § The monetary restatement of tax provisions totaling R$42 million. These negative effects were partially offset by returns on financial investments and other financial revenue/expenses, totaling R$162 million. On March 31, 2011, the consolidated net debt stood at R$10.7 billion, R$0.8 billion more than the R$9.9 billion recorded on December 31, 2010, essentially due to the following factors: § Investments of R$0.8 billion in fixed assets; § A R$0.5 billion effect related to the cost of debt; § The acquisition of bonds for trading and sale, totaling R$0.8 billion. These effects were partially offset by 1Q11 adjusted EBITDA of R$1.5 billion. The net debt/adjusted EBITDA ratio closed 1Q11 at 1.62x, based on LTM adjusted EBITDA of R$6.6 billion, 0.07x up on the 1.55x ratio recorded at the end of the previous quarter. In February 2011, CSN contracted a Special Corporate Credit – Major Corporations loan from Caixa Econômica Federal through the issue of a R$2.0 billion bank credit bill, maturing in 94 months. Consolidated Net Income CSN posted 1Q11 net income of R$616 million, 37% up on 4Q10, chiefly reflecting the improved operating results in the steel and mining segments and the reduction in G&A expenses and “Other Revenue and Expenses” . In year-on-year terms, net income improved by 38%. Page 21 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Capex CSN invested R$820 million in 1Q11, R$488 million of which in subsidiaries or joint subsidiaries, allocated as follows: ü Transnordestina Logística: R$350 million; ü MRS Logística: R$51 million; ü CSN Cimentos: R$28 million; The remaining R$332 million went to the parent company, mostly in the following projects: ü Maintenance and repairs: R$114 million; ü Expansion of the Casa de Pedra mine: R$43 million; ü Expansion of the Port of Itaguai: R$28 million; ü CSN Aços Longos: R$19 million ü Technological improvements: R$11 million. Working Capital Working capital closed March 2011 at R$2,201 million, in line with the figure at the end of December 2010, basically due to increased sales in 1Q11, which reduced “Inventories” and pushed up “Accounts Receivable”. The average receivables period climbed from 25 days at the end of December 2010 to 29 days at the close of March 2011, while the average supplier payment period remained flat at 22 days. WORKING CAPITAL (R$ MM) 1Q10 4Q10 1Q11 Change 1Q11 x 4Q10 Change 1Q11 x 1Q10 Assets Accounts Receivable Inventory (*) 55 Advances to Taxes 19 90 42 23 Liabilities Suppliers Salaries and Social Contribution 0 31 Taxes Payable Advances from Clients 81 35 33 Working Capital 14 TURNOVER RATIO Average Periods 1Q10 4Q10 1Q11 Change 1Q11 x 4Q10 Change 1Q11 x 1Q10 Receivables 26 25 29 4 3 Supplier Payment 28 22 22 - Inventory Turnover 91 11 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Page 22 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Presid. Vargas Steelworks Casa de Pedra Railways: Volta Redonda CSN Energia and Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. CSN’s management uses adjusted EBITDA as an indicator to measure recurring net operating cash flow. The charts below show the various segments’ contribution to CSN’s overall net revenue and adjusted EBITDA: Net revenue by segment in 1Q11 (R$ million) Page 23 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Each segment’s share of adjusted EBITDA in 1Q11 (R$ million) The Company’s consolidated results by business segment are presented below: R$ million 1Q11 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Eliminations/ Corporate Consolidated Net Revenue 37 29 63 Domestic Market 1,966 195 37 232 29 63 (79) 2,441 Foreign Market 339 1,015 - (6) 1,348 Cost of Goods Sold (1,635) (436) (21) (145) (10) (49) 63 (2,233) Gross Profit 16 87 19 13 Selling, General and Administrative Expenses (118) (18) (4) (20) (6) (12) (64) (241) Depreciation 141 36 1 26 6 4 1 215 Adjusted EBITDA 13 92 19 6 Adjusted EBITDA Margin 30% 65% 36% 40% 64% 9% 40% R$ million 1Q10 Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Eliminations/ Corporate Consolidated Net Revenue 28 27 36 Domestic Market 2,277 93 28 202 27 36 (116) 2,548 Foreign Market 276 361 - 637 Cost of Goods Sold (1,514) (190) (17) (110) (8) (37) 96 (1,781) Gross Profit 11 92 19 Selling, General and Administrative Expenses (147) (32) (4) (16) (6) (7) (101) (313) Depreciation 131 36 3 24 6 2 (3) 199 Adjusted EBITDA 11 18 Adjusted EBITDA Margin 40% 59% 38% 49% 68% -15% 40% Page 24 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Steel Brazilian Scenario According to the Brazilian Steel Institute (IABr), 1Q11 consolidated production totaled 8.5 million tonnes of crude steel and 6.4 million tonnes of rolled flat steel, 6.2% and 2.0% up, respectively, on the same period in 2010. Domestic steel product sales came to 5.3 million tonnes in the first quarter, a 5.6% year-on-year improvement, while exports jumped by 39.2% to 2.8 million tonnes. Steel product imports totaled 866,200 tonnes, 34.3% down on 1Q10. As a result, apparent consumption of steel products in the Brazilian market came to 6.2 million tonnes in the first three months of the year. Segments Automotive: According to ANFAVEA (the auto manufacturers’ association), vehicle output reached record levels in 1Q11, increasing by more than 7.9% over 1Q10, when the IPI (federal VAT) discount was still in force. Despite the restrictive measures that squeezed credit supply, vehicle sales climbed by 4.8% year-on-year (also according to ANFAVEA), reaching 825,300 units, a new record. The auto industry posted revenue of US$3.27 billion, 25.8% more than in 1Q10. ANFAVEA estimates 2011 production of 3.68 million vehicles, higher than last year and yet another record. Construction: The construction sector should maintain the strong growth pace of recent quarters, favored, as before, by the population’s higher average income, the expansion of the government’s housing programs, the 2014 World Cup and the 2016 Olympic Games. According to a survey by FGV/SEBRAE, the construction sector will absorb R$22.8 billion of the R$30 billion allocated to the World Cup budget. However, there are obstacles to this growth, one of the main ones being higher costs, chiefly due to the shortage of skilled labor. In fact, the increase in costs has already impacted the Market Construction Price Index (INCC-M), which climbed by 1.21% in the first quarter. Despite the credit restrictions, the volume of housing financing agreements continued to move up – Caixa Econômica Federal alone granted loans totaling R$14.7 billion in 1Q11. According to a survey by the National Confederation of Industry (CNI), sector businessmen are optimistic in regard to activity levels in the coming months. SINDUSCON-SP (the São Paulo building industry association) and the Getulio Vargas Foundation (FGV) estimate sector growth of 6% in 2011. Page 25 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Distribution: According to INDA (the Brazilian steel distributors’ association), purchases by distributors totaled 1.089 million tonnes in 1Q11, 21% up on the previous quarter. Flat steel sales increased by 20% over 4Q10, reaching 1.1 million tonnes. Inventories ended the quarter at 3.1 months, slightly above the historical average of 2.8 months. Home Appliances: Geraldo Alckmin, the São Paulo state governor, signed a decree reducing ICMS (state VAT) on appliance manufacturers from 18% to 7%, which will have a positive impact on the sector. According to PROVAR/FIA, annual per capita home appliance spending intentions in São Paulo state are expected to increase by 4.8% year-on-year in 2Q11 to R$1,263. According to Consultoria Tendências, sector growth in the second quarter should move up slightly, reaching 4.2% in 2011 as a whole. Net Revenue Net revenue from steel operations in 1Q11 totaled R$2,305 million, 9% up on 4Q10, basically due to the increase in domestic sales volume, and 10% down on 1Q10, due to lower prices and domestic sales volume. Total Sales Volume CSN recorded total sales volume of 1.2 million tonnes in 1Q11, 17% more than in 4Q10. Of this total, 85% was sold on the domestic market and 12% by overseas subsidiaries, while 3% went to direct exports. In year-on-year terms, volume fell by 3%. Domestic Sales Volume Domestic sales totaled 1 million tonnes in 1Q11, a 20% improvement over the quarter before, fueled by stronger demand for flat steel in Brazil. In comparison with the same period last year, sales volume dropped by 6%, chiefly due to exceptionally strong demand in 1Q10. Exports CSN exported 186,000 tonnes in 1Q11, virtually identical to the 4Q10 figure. Sales by CSN LLC and Lusosider totaled 146,000 tonnes, while direct exports amounted to 40,000 tonnes. In year-on-year terms, exports grew by 11%. CSN LLC and Lusosider’s sales climbed by 18%, while direct exports fell by 7%. Prices Net revenue per tonne averaged R$1,858 in 1Q11, 6% below the 4Q10 figure, mainly due to the product mix. Production Crude and rolled steel production totaled 1.1 million tonnes and 1.0 million tonnes in 1Q11, corresponding to quarter-on-quarter reductions of 12% and 5%, respectively. Production (in thousand t) 1Q10 4Q10 1Q11 Change 1Q11 x 1Q10 1Q11 x 4Q10 Crude Steel (UPV) -4% -12% Rolled Products -14% -5% Page 26 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Cost of goods sold (COGS) Steel segment COGS stood at R$1.63 billion in 1Q11, 10% up on the R$1.48 billion recorded in 4Q10, chiefly due to the upturn in sales volume. In relation to 1Q10, COGS increased by 8%, primarily due to the higher cost of certain raw materials, such as coal and coke. Production costs In 1Q11, total steel production costs came to R$1.3 billion, 7% or R$0.1 billion, less than the R$1.4 billion reported in 4Q10. Raw materials : reduction of R$112 million, primarily in regard to: - Coal and coke : decline of R$93 million, basically due to lower consumption; - Iron ore: reduction of R$7 million due to lower consumption; - Scrap: downturn of R$12 million, also due to lower consumption; Labor: decline of R$16 million. Other production costs: reduction of R$21 million. Depreciation : increase of R$28 million due to new asset incorporations. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$693 million in 1Q11, 10% up on the R$632 million recorded in 4Q10, basically due to higher domestic sales, accompanied by an adjusted EBITDA margin of 30%, stable in relation to the previous quarter. Page 27 of 111 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Mining Scenario The first three months of 2011 were marked by conflicts in the Middle East, earthquakes, tsunamis and floods in Australia, all of which had a direct impact on the iron ore and steel markets and some of which will continue to be felt for some time. The prospects are still positive, with iron ore demand continuing to outstrip supply until 2014. After this, supply is likely to move up as the new ongoing projects progress and Chinese steel output begins to level off. Despite the Chinese government’s adoption of restrictive measures to curb economic growth, CRU believes the country will still respond for a major slice of the mining market thanks to its urbanization process, which has resulted in massive domestic consumption. According to the World Steel Association (WSA) and CRU, Chinese iron ore imports should reach 895 million tonnes in 2015. In the short term, strong seasonal demand, punctured by supply breaks, may push spot prices up from their current US$180/t to US$190/t, also reflecting rapid demand growth in the emerging markets, high-cost production in China and infrastructure bottlenecks in the new mining projects. According to the current pricing scenario, the basic Platts price (62%Fe CFR) should reach US$179.26 in 2Q11, 20% up on 1Q11. Given the current level of global consumption, the prospects for the coming quarters are promising for both prices and sales volume. In 1Q11, Brazil’s iron ore exports remained stable over the same period last year at 71 million tonnes, but fell by 18% over 4Q10 due to the normal first-quarter seasonal supply restrictions. Analysis of Results CSN’s mining segment comprises the mining and sale of iron ore (the Casa de Pedra mine and a 60% interest in Namisa) in addition to port terminal operations (Tecar) and tin (ERSA) . Iron ore sales In 1Q11, CSN and Namisa’s total sales of finished iron ore products to third parties amounted to 6.6 million tonnes
